Citation Nr: 0617366	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  98-08 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied a compensable 
evaluation for the veteran's service-connected chronic low 
back pain.  

The Board remanded the case for additional development in May 
2000, October 2003, and November 2004.  All requested 
development has since been accomplished and the case is once 
again before the Board for review. 

The veteran testified at a Travel Board hearing at the RO in 
July 1999 before the undersigned Veterans Law Judge, who is 
responsible for making the final determination in this case.  
A transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.
 
2.  Medical evidence indicates that the veteran's service-
connected low back strain has resolved and that her current 
back symptoms are due to her nonservice-connected spondylosis 
and degenerative changes of the lumbar spine.

3.  Based on a review of the claims file, a medical examiner 
concluded that the veteran's nonservice-connected spondylosis 
and degenerative changes of the lumbar spine were unrelated 
to her service-connected low back strain. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 
5292, 5295 (as in effect both prior to and on and after 
September 23, 2002) and 5243 (as in effect on and after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for her 
service-connected low back strain.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Court recently issued a decision which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service-
connection claim, which include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  The 
Court has held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).

A May 2002 letter by the RO notified the veteran of the 
evidence necessary to substantiate her claim, what evidence 
VA would obtain, and what evidence she should submit.  This 
letter also requested that she provide any medical evidence 
in her possession that pertained to her claim.  The Board 
finds that the notice requirements set forth have been met.  
Although adequate notice was not provided prior to the RO's 
initial adjudication of the claim in August 1997, the RO 
readjudicated the veteran's claim on three separate occasions 
subsequent to the May 2002 notice letter, and, as noted 
above, the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board also notes that although this is an increased 
rating claim, VA did not provide notice regarding the 
criteria for effective dates should an increased evaluation 
be granted.  However, since the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, any question as to the 
effective date to be assigned is rendered moot.  Hence, no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
her representative.  The veteran was also afforded three VA 
examinations to determine the nature and severity of her low 
back strain.  These examination reports appear adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 


II.  Factual Background

The record shows that the veteran was treated for low back 
pain on several occasions while on active duty.  As a result, 
a June 1987 rating decision granted service connection and 
assigned a noncompensable (zero percent) evaluation for 
chronic low back pain.  

In February 1997, the veteran filed a claim for increased 
compensation benefits for her service-connected low back 
pain.  The RO denied the veteran's claim in an August 1997 
rating decision.  The veteran appealed that decision.  This 
disability has since been recharacterized as low back strain.  

VA outpatient treatment records show that X-rays performed in 
February 1997 revealed narrowing of the L3-4 joint space due 
to degenerative disc disease, with no evidence of 
spondylolysis or spondylolisthesis.  A July 1997 report noted 
that the veteran had worked as a psychiatric nurse until 
November 1994 when she sustained injuries from an assault by 
a violent patient.  She worked for 30 days in 1996 and was 
again subject to an assault.  It was noted that the veteran 
injured her right shoulder, lower back, and right ankle.  She 
underwent surgery on her right shoulder in 1994 and surgery 
on her left heel in 1996.  She reported that she could sit 
comfortably for about 30 minutes before she would experience 
back pain.  She also said she could walk about two blocks and 
lift about 10 pounds.  The diagnostic impression included low 
back pain.

In connection with her claim, the veteran was afforded a VA 
examination in April 1997 to determine the severity of her 
low back strain.  At that time, the veteran reported that she 
initially injured her back in 1983 and that she injured it 
again in 1994.  She reported that pain in her shoulders and 
back interfered with her ability to walk, climb stairs, walk, 
and sleep.  She also reported occasional sharp shooting pain.  
A physical examination revealed no postural abnormalities, no 
fixed deformities, and normal musculature of the back.  The 
lumbosacral spine demonstrated flexion to 100 degrees, 
extension to 20 degrees, right and left lateral rotation to 
30 degrees, right rotation to 30 degrees, and left rotation 
to 45 degrees.  Pain was reported with lateral flexion and 
right rotation.  X-rays revealed degenerative disc disease.  
The diagnoses were low back pain and degenerative disc 
disease.  

At a September 1998 VA examination, the veteran complained of 
daily low back pain, especially with prolonged standing.  She 
also reported fatigue and lack of endurance.  Objectively, 
the veteran's spine demonstrated flexion to 60 degrees and 
extension to 20 degrees.  Pain was present at 45 degrees of 
flexion.  There were no neurological abnormalities and no 
palpable spasms.  X-rays revealed degenerative changes of the 
lumbar spine with narrowing of the L3-4 disc space.  The 
examiner diagnosed the veteran with lumbar spondylosis at L5-
S1, facet only.  

In a March 1999 rating decision, the RO denied service 
connection for lumbar spondylosis and degenerative changes of 
the lumbar spine.  The RO explained that both conditions were 
first diagnosed in 1998, approximately 13 years after the 
veteran's separation from active duty, and had not been 
medically linked to service.  

At her July 1999 hearing, the veteran reported constant low 
back pain which increased with bending.  She rated her pain 
at level 7/10.  She reported that the pain interfered with 
walking, sitting, standing, sleeping, and activities of daily 
living.  She explained that pain would occasionally become 
excruciating in which it felt like a needle was sticking in 
her back.  She also described radiating pain into both 
buttocks and a tingling sensation in both legs.  She said 
that she was treated with physical therapy and a TENS unit.  
She stated that he had worked as a psychiatric nurse but was 
currently not working because of different surgeries 
involving her feet and shoulder. 

An August 2000 VA examination report noted the veteran's 
complaints that, for the past two years, her low back pain 
began radiating down her legs to her heels.   She rated her 
pain at level 8/10.  She complained that pain increased with 
prolonged sitting and any kind of movement.  She indicated 
that she had to quit her job the previous year as a case 
worker for the Salvation Army because it required prolonged 
sitting.  She explained that she got another job shortly 
thereafter but got fired after 29 days because she could not 
move fast enough due to her low back pain.  She indicated 
that she has fallen on several occasions due to flare-ups of 
low back pain, but that she did not use an assistive device 
to ambulate. 

On physical examination, the veteran's lumbosacral spine 
demonstrated flexion of 60 degrees, extension of 5 degrees, 
right and left lateral flexion of 10 degrees, and right and 
left rotation of 45 degrees.  Pain was present with flexion 
from 45 degrees to 60 degrees, as well as with extension and 
lateral flexion in both directions.  There were no paraspinal 
muscle spasms or tenderness.  The veteran walked with a 
normal gait.  Straight leg raising was to 30 degrees 
bilaterally without pain and to 60 degrees bilaterally with 
pain.  There was no decrease of touch sensation in either 
lower extremity.  Deep tendon reflexes were 2+ bilaterally, 
ankle reflexes were not elicited, and plantar reflexes were 
negative.  She had difficulty with both rising and standing 
on her heels and toes.  X-rays revealed spondylosis of S1.  
The diagnosis was, "low back pain due to spondylosis [sic] 
aggravated [sic] secondary to an inj in service, but it is 
more likely that her present low back pain is likely due to 
her spondylosis [sic] and djd not related to inj in 
service."

VA outpatient treatment records dated from 2000 to 2001 show 
continued treatment for low back pain.  A January 2001 report 
noted the veteran's complaints of low back pain with pain on 
movement, as well as tingling in her toes.  She rated her 
pain at level 3/10 while lying down, which increased while 
standing.  A physical examination revealed tenderness at L2, 
L3, and L4 on palpation.  Straight leg raising was negative 
bilaterally in the sitting and supine positions.  The 
diagnostic assessment was lumbar spondylosis.  In February 
2001, the veteran underwent a nerve block procedure for low 
back pain with radiation into both hips and lower 
extremities.  When seen in March 2001, the veteran reported a 
continue reduction in the level of her low back pain, which 
she rated at level 3/10, due to relaxation techniques.  She 
also reported mild to moderate pain in her legs and hip.  

When seen in July 2001, the veteran rated her low back pain 
at level 2/10.  Objectively, the clinician noted that her 
gait was "ok" and that she was able to walk on her heels 
and toes.  Muscle strength was 5/5, and deep tendon reflexes 
were 2+ bilaterally.  The diagnostic assessment included 
lumbar spondylosis and left hip pain.  In August 2001, she 
received an injection for right hip pain.  A December 2001 
report noted some improvement in her low back pain.  An MRI 
revealed mild degenerative disease with disc bulge at L5-S1 
and no significant spinal stenosis.  

In a June 2002 rating decision, the RO again denied service 
connection for spondylosis and degenerative joint disease of 
the lumbar spine.  The RO concluded that neither condition 
had its onset either in service or during the one-year 
presumptive period after service.  The RO also held that 
neither condition was related to the veteran's service-
connected low back strain.   

The veteran was afforded an additional VA examination in 
April 2003.  At that time, the veteran reported constant pain 
in the center of her lower back with radiation across her 
hips and down both legs.  She reported that pain increased 
with prolonged standing or sitting as well as carrying heavy 
objects.  She rated her low back pain at level 7/10 at the 
time of the examiner, but later explained that it was usually 
between 3 and 8 1/2 .  She also reported occasional sharp pain, 
which would last between two to three hours and would reach 
level 8 1/2 in intensity.  The veteran reported occasional 
stress incontinence but no other bowel or bladder 
abnormalities.  

On physical examination, musculature of the back with normal 
with no spasms present.  The veteran's lumbosacral spine 
exhibited 40 degrees of flexion, 10 degrees of extension, and 
20 degrees of lateral flexion in both directions.  The 
examiner noted that pain was present throughout range-of-
motion testing.  It was also noted that the veteran could not 
tolerate repetitive testing secondary to pain.  A sensory 
examination revealed diminished pinprick sensation at the 
right lateral foot.  Reflexes were 2+ for both lower 
extremities and Lasegue's sign was negative. An MRI revealed 
degenerative changes and a disc bulge at L5-S1.  The 
diagnosis was chronic low back pain secondary to degenerative 
disc disease of the lumbosacral spine. 

VA outpatient treatment records dated from 2003 to 2005 show 
that the veteran received physical therapy for her low back 
pain.  However, none of these records attributed her symptoms 
to her service-connected low back strain.  Instead, the 
diagnoses included degenerative disc disease and spondylosis.

In March 2005, a VA examiner reviewed the claims file and 
examined the veteran to determine whether her degenerative 
disc disease was related to her service-connected lumbar 
strain.  On physical examination, the veteran's thoracolumbar 
spine demonstrated flexion to 80 degrees, extension to 20 
degrees, lateral flexion to 20 degrees in both directions, 
and rotation to 20 degrees in both directions.  Pain was 
present from 70 degrees to 80 degrees of flexion and 
throughout extension, lateral flexion, and rotation.  The 
examiner also noted that no muscle spasms were present, that 
the veteran walked with a normal gait, and that an increased 
lumbar curve was present secondary to the veteran's body 
habitus.  A sensory examination was normal, a motor 
examination revealed strength of 5/5, and reflexes were 2+ 
bilaterally.  A Babinski test was also negative.  

The examiner diagnosed the veteran with (1) degenerative disc 
disease with mild progression and mild disc bulging but no 
focal neurologic signs, and (2) history of service-connected 
low back strain.  The examiner then provided the following 
opinion: "[I]t is not likely that her current [degenerative 
disc disease] is related to the remote lumbar strain that 
occurred in the service.  The initial military related injury 
was treated and improved.  The vet's exam is stable and 
[degenerative disc disease] is not a result [of] the one 
episode of back strain.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The veteran's low back strain has been evaluated under 
Diagnostic Code (DC) 5295.  This code provides a 
noncompensable evaluation for lumbosacral strain with slight 
subjective symptoms, and a 10 percent evaluation with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Lastly, a 40 percent disability 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, DC 5295

The Board will also consider DC 5292, which provides a 10 
percent evaluation for slight limitation of motion, a 20 
percent evaluation for moderate limitation of motion, and a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.  

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's low back strain.  
The Board recognizes that the veteran has disability of the 
lumbosacral spine that is manifested by both characteristic 
pain on motion as well as slight limitation of motion, each 
of which is sufficient to warrant a 10 percent evaluation.  
38 C.F.R. § 4.71a, DCs 5292, 5295.  However, medical 
professionals have attributed the veteran's symptoms to her 
nonservice-connected spondylosis and degenerative changes of 
the lumbar spine.  

In this regard, a VA examiner in August 2000 stated that it 
was more likely that the veteran's current low back pain was 
due to spondylosis and not related to service.  A VA examiner 
in April 2003 also diagnosed the veteran with chronic low 
back pain secondary to degenerative disc disease of the 
lumbosacral spine, with no mention of the veteran's service-
connected low back strain.  Moreover, a VA examiner in March 
2005 determined, based on a review of the claims file, that 
the veteran's degenerative disc disease was not related to 
her remote lumbar strain that occurred in service.  The 
examiner also noted only a history of low back strain in the 
diagnosis section.  In light of these medical opinions, it 
appears that the veteran's service-connected low back strain 
has resolved, and that all of the veteran's current low back 
symptoms are related to her nonservice-connected spondylosis 
and degenerative changes of the lumbar spine.  

In an effort to afford the veteran the highest possible 
disability rating under the regulations, the Board has 
considered all other diagnostic codes pertaining to the 
lumbar spine, none of which afford the veteran a compensable 
disability evaluation.  
The Board has considered the possible application of DC 5293, 
which pertains to intervertebral disc syndrome.  38 C.F.R. § 
4.71a, DC 5293.  However, since intervertebral disc syndrome 
is not part of the veteran's service-connected disability due 
to low back strain, DC 5293 is not for application.  Lastly, 
the Board notes that the veteran's service-connected low back 
strain is not manifested by a demonstrable deformity of a 
vertebral body or ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71a, DC 5285, 5288, 5289. 

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g).  

The first amendment pertains to the evaluation of 
intervertebral disc syndrome. 67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  
However, since the evidence shows that the veteran's service-
connected low back strain does not involve intervertebral 
disc syndrome, this regulatory amendment does not apply to 
the veteran's low back strain.

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, effective from 
September 26, 2003.  The new diagnostic codes for evaluating 
spine disabilities are: DC 5235 (vertebral fracture or 
dislocation); DC 5236 (sacroiliac injury and weakness); DC 
5237 (lumbosacral or cervical strain); DC 5238 (spinal 
stenosis); DC 5239 (spondylolisthesis or segmental 
instability); DC 5240 (ankylosing spondylitis); DC 5241 
(spinal fusion); DC 5242 (degenerative arthritis of the 
spine; see also DC 5003); and DC 5243 (intervertebral disc 
syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
compensable evaluation for the veteran's service-connected 
low back strain.  As noted above, medical professionals have 
indicated that the veteran's service-connected low back 
strain has resolved and that her current symptoms are due to 
her nonservice-connected spondylosis and degenerative changes 
of the lumbar spine.  

The Board thus concludes that the preponderance of the 
evidence is against an a compensable evaluation for the 
veteran's service-connected low back strain.  Despite the 
veteran's statements that her current back symptoms are 
related to her service-connected low back strain, as a 
layperson without medical expertise or training, her 
statements alone are insufficient to attribute her symptoms 
to her low back strain as opposed to her nonservice-connected 
spondylosis and degenerative changes of the lumbar spine.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Accordingly, 
entitlement to a compensable evaluation is denied.


ORDER

A compensable evaluation for low back strain is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


